      Case 3:18-cv-00705-VLB Document 139 Filed 12/20/19 Page 1 of 20




                     UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT
CARMEN ARROYO, et al.,

     -v-
                                           Case No. 3:18-cv-00705-VLB
CORELOGIC RENTAL PROPERTY
SOLUTIONS, LLC,




            REPLY MEMORANDUM IN SUPPORT OF DEFENDANT’S
                   MOTION FOR SUMMARY JUDGMENT




                              TROUTMAN SANDERS LLP
                                875 Third Avenue
                               New York, NY 10022




Oral argument not requested
       Case 3:18-cv-00705-VLB Document 139 Filed 12/20/19 Page 2 of 20



      CoreLogic Rental Property Solutions, LLC (“RPS”), by counsel, states as

follows for its reply in support of its Motion for Summary Judgment. (Dkt. No. 112.)

      This need for judgment here is straightforward. First, there can be no race-

based disparate treatment when the race of the applicant was unknown to the

defendant. In that context, there also cannot be any “inference” of racial animus.

      Second, when making the claim that CrimSAFE disparately impacts minority

applicants, Plaintiffs were required to develop the demographics of the applicant

pool. Plaintiffs chose not to do so. Thus, under binding authority, their claim fails.

      Third, tenant screening furthers legitimate and Congressionally-endorsed

policies, and CrimSAFE is a tool that helps housing providers implement their

screening policies. RPS also already undertakes one of Plaintiffs’ proposed “less

discriminatory alternatives,” which defeats their disparate impact claim. Plaintiffs

cannot attempt to change their legal contentions at this juncture to avoid that fact.

      Fourth, Plaintiffs do not dispute that the decision to deny access to Mr.

Arroyo’s file was due to the defects in the documents submitted.             It also is

undisputed that no other conservators have been identified as being denied. While

Plaintiffs disagree with the rigor with which RPS complied with the FCRA’s

mandate to require “proper identification,” there is no basis to assert a willful

violation of the FCRA, which requires the type of binding judicial/regulatory

guidance that indisputably does not exist here. Also, because there is no proof

that WinnResidential would have admitted Mr. Arroyo upon receipt of his file, his

FCRA “negligence” and FHA “reasonable accommodation” contentions also fail.

      Fifth, Plaintiffs’ claim under the CUTPA fails, as it is derivative of their other

flawed claims and because RPS complies with Connecticut public policy.


                                          1
       Case 3:18-cv-00705-VLB Document 139 Filed 12/20/19 Page 3 of 20



      Finally, the CFHC’s damages claims fail for lack of attributability to RPS or

any proven need. Ms. Arroyo also has no standing in her individual capacity.

                RESPONSE TO COUNTER STATEMENT OF FACTS

      The facts of this case on which RPS has moved for summary judgment are

not actually in dispute. For instance, there is no dispute: (1) as to how CrimSAFE

works; (2) that housing providers select the CrimSAFE criteria they wish to use; (3)

that the full details of any identified record are sent to the property (just as they

were for Mr. Arroyo); (4) RPS was unaware of Mr. Arroyo’s race; (5) Plaintiffs have

no evidence at all of the demographics of the applicant pools; (6) recidivism is a

well-documented fact for prior offenders; (7) Ms. Arroyo was denied a copy of Mr.

Arroyo’s file                                     based on the deficiencies in the

documentation she submitted; (8) Plaintiffs have no evidence that WinnResidential

would have admitted Mr. Arroyo if provided a copy of Mr. Arroyo’s file; (9) the vast

majority of the CFHC’s claimed “diversionary” damages have nothing to do with

RPS; (10) there is no proof from any housing provider that the CFHC’s hypothetical

advertising campaign to tell housing providers to comply with preexisting FHA law

is necessary; (11) the CFHC was already compensated through grants for the

damages it seeks here; or (12) all actions taken by Ms. Arroyo implicating RPS were

done solely in her capacity as Mr. Arroyo’s conservator. While page limits prevent

a line-by-line response, the record in this regard is well documented.

      Against these facts, Plaintiffs’ brief is replete with attempts to claim that

CrimSAFE is a “decisioning” product, such that it is governed by the FHA. While

that issue is not implicated by RPS’s arguments supporting summary judgment,

that claim is inaccurate. For instance, if a record is identified, RPS notes that there

                                          2
       Case 3:18-cv-00705-VLB Document 139 Filed 12/20/19 Page 4 of 20



has been a “record(s) found,” with the message that the housing provider should

further “proceed with [its] community’s screening policies.” See Dkt. No. 112-3 at

¶ 8; 112-4, Ex. C at ARROYO000642.           Further, when using RPS’s software

application on which the CrimSAFE product runs, the housing provider must

navigate to another section of the application to manually enter any leasing

decision. See Dkt. No. 128-2 (Def’s Statement of Additional Material Facts (“AMF”))

at ¶ 21. It cannot do so through CrimSAFE. The housing industry also does not

use CrimSAFE as a decisioning tool. Id. at ¶ 23. All of these points are detailed at

length in RPS’s opposition to Plaintiffs’ Motion for Summary Judgment, and RPS

incorporates those citations and arguments by reference. And, the remainder of

the “facts” Plaintiffs claim are disputed are addressed in the sections that follow.

                                    ARGUMENT

I.    PLAINTIFFS’ RACE-BASED FHA CLAIMS IN COUNT I MUST BE DISMISSED.

      A.     There can be no “Circumstantial Case” of Disparate Treatment.

      “Proof of discriminatory animus is crucial for a disparate treatment claim.”

Tuman v. VL Gem LLC, No. 15cv7801, 2017 U.S. Dist. LEXIS 28140, at *8-9 (S.D.N.Y.

Feb. 27, 2017). RPS did not know Mr. Arroyo’s race before this lawsuit was filed.

Thus, it could not have formed an intent to discriminate against him based on race.

      In response, Plaintiffs argue that the Court can “infer” animus based on

“circumstantial” proof, including because RPS’s policies cause a “disparate

impact.” (Pltfs’ Opp. at p. 27.) For the reasons below, Plaintiffs have not proven

any disparate impact. In any event, that attempted conflation of disparate impact

and disparate treatment has been uniformly rejected. See, e.g., Zawacki v. Realogy

Corp., 628 F. Supp. 2d 274, 281 n.4 (D. Conn. 2009) (rejecting such conflation

                                         3
       Case 3:18-cv-00705-VLB Document 139 Filed 12/20/19 Page 5 of 20



“because it provides a means for the Plaintiff to avoid establishing the subjective

intent requirement for her disparate treatment claim”).

      B.     Statewide Data Cannot be Used as Plaintiffs’ Prima Facie Case.

      “In a typical disparate impact case the proper population for analysis is the

applicant pool.” Chin v. Port Auth. Of N.Y, & N.J., 685 F.3d 135, 152 (2d Cir. 2012)

(emphasis added). Plaintiffs were thus required to develop statistical evidence of

the applicant pool. But they have not done so. Instead, they made the decision to

rely on statewide data, which has no relation to the applicant pool, and to then

advance that statewide data as their proof. See Dkt. No. 128-2 (Def’s AMF) at ¶ 44.

      The Second Circuit has unequivocally rejected Plaintiffs’ approach, holding

that evidence of the applicant pool is essential in the housing context. Ungar v.

N.Y. City Hous. Auth., 363 Fed. Appx. 53, 56 (2d. Cir. 2010) (affirming summary

judgment: “To know whether [the regulation] has disparate impact on Hasidic

Jews, we would need to know, at a minimum, the percentage of the approximately

80,000 people who apply for public housing each year that is Hasidic. Because

plaintiffs have not provided this information, they failed to establish a prima facie

case of discrimination.”). While Plaintiffs cite inapposite and out-of-circuit cases

to avoid this requirement, Ungar is on directly point.

      The three arguments that Plaintiffs make to try and avoid that statistical

requirement are unavailing. First, they cite authority where a defendant did not

have the applicant pool data and where the defendant’s “external communications

. . . discouraged [applicants] from applying due to an awareness of the policy in

question.” Fortune Soc'y v. Sandcastle Towers Hous. Dev. Fund, 388 F. Supp. 3d

145, 170 (E.D.N.Y. 2019). However, Plaintiffs present no evidence from anyone

                                         4
       Case 3:18-cv-00705-VLB Document 139 Filed 12/20/19 Page 6 of 20



(including Mr. Arroyo) to support the notion that anyone was “discouraged” from

applying to WinnResidential, or any other property, due to an awareness of RPS’s

screening practices. Moreover, it is undisputed that CrimSAFE

                                       , which further undercuts any notion that it

would “deter” applicants. Paige v. N.Y. City Hous. Auth., No. 17cv7481, 2018 U.S.

Dist. LEXIS 39168, at *10 (S.D.N.Y. Mar. 9, 2018) (“Plaintiffs offer no evidence that

families with young children . . . were dissuaded from renting with NYCHA.”).1

      Second, Plaintiffs attempt to mischaracterize the many cases where general

population statistics were deemed insufficient, arguing that “rental units” are

“unlike specialized jobs” where proof of the applicant pool would be necessary.

(Pltfs’ Opp. at p. 11.) That is incorrect. In Wards Cove Packing Co. v. Atonio, 490

U.S. 642, 650-51 (1989), the job was a cannery operation employing manual

laborers. Also, in Ungar, the Second Circuit considered a regulation in the context

of housing available to the public, but it refused to allow use of statistics regarding

the Jewish population in Brooklyn on the whole. 363 Fed. Appx. at 56. Both cases

addressed opportunities available to the public without specialized requirements.

      Regardless, Plaintiffs again fail to appreciate the narrow nature of RPS’s

business and its customers’ operations. To have been “affected” by CrimSAFE,

the individual must: (1) be applying for rental housing; (2) at a large, multi-family

rental complex served by RPS; (3) the rental complex to which the individual


1
 The cases cited by Plaintiffs are easily distinguishable. For example, in in EEOC
v. Joint Apprenticeship Comm., 186 F.3d 110 (2d Cir. 1999), the employer’s
“recruitment announcements stated in bold capital letters that ‘ALL APPLICANTS
MUST MEET THE FOLLOWING MINIMUM QUALIFICATIONS IN ORDER TO
QUALIFY,’ with age and education being the first two qualifications listed.” Id. at
119. Nothing of the sort is present here.
                                          5
       Case 3:18-cv-00705-VLB Document 139 Filed 12/20/19 Page 7 of 20



applied must have elected to purchase CrimSAFE; and (4) in many instances the

applicant must further meet the income requirements for subsidized housing.

      Given that context, Plaintiffs do not address the facts that demonstrate that

statewide data is not representative of the relevant (and narrow) applicant pools,

including that: (1) less than one-third of Connecticut citizens rent their homes, let

alone rent in the small percentage of multi-family communities that use RPS’s

services; (2) approximately only one million citizens of Connecticut’s 3.57 million

citizens live outside of even its 10 most populous cites,2 which is where RPS’s

customers generally operate, and which have much higher percentages of African

Americans and Latinos than the state as a whole; and (3) despite making up a large

portion of RPS’s client base, only 5.4% of all housing units in Connecticut are

affordable, where the percentage of African American and Latino occupants are

much higher than state averages (e.g., 44% or higher). See Def’s Add. Facts at ¶¶

68-69, attached hereto; Dkt. No. 128-2 (Def’s AMF) at ¶ 46. Indeed, the percentages

of the African American/Latino populations in the major Connecticut cities and in

affordable housing both are higher than the          figure identified by Plaintiffs as

their percentage of “records found” through CrimSAFE. Dkt. No. 128-6, Ex. D at

pp. 1-2. These more relevant figures suggest that there is no disparate impact.




2
  Plaintiffs appear to suggest that RPS should have identified the specific
geographic locations of complexes using CrimSAFE. (Pltfs’ Opp. at p. 10 n. 6.) But,
Plaintiffs made clear at all points in discovery – including in verified Interrogatory
responses and a Rule 30(b)(6) deposition – that they were relying on statewide
statistics. See Dkt. No. 112-7, Ex. B at 256:22-251:1 (“Q: [So] the relevant [state and
national] statistics for purposes of establishing the claim for disparate impact are
set forth in the Complaint. A: Yes.”). Further, Plaintiffs moved for summary
judgment on the basis of their statewide data, which belies their attempt to now
claim they were litigating a case on the basis of any geographic-specific theories.
                                           6
         Case 3:18-cv-00705-VLB Document 139 Filed 12/20/19 Page 8 of 20



      Third, Plaintiffs assert that RPS “operates statewide so statewide statistics

are appropriate.”   (Pltfs’ Opp. at p. 13.)    But the Second Circuit has rejected

attempts to use even citywide statistics in lieu of applicant pool data. E.g., Brown

v. Coach Stores, 163 F.3d 706, 713 (2d Cir. 1999) (New York City “statistics shed no

light” on the disparity); Ungar, 363 Fed. Appx. at 56.

      C.      CrimSAFE Advances Numerous Legitimate Interests



                                                                                  See

Dkt. No. 112-3 at ¶¶ 15-16. Without a product like CrimSAFE, the categorization

and filtering of those records would be left to individual leasing agents; a

subjective task that would be rife with error. Id. at ¶ 17.

      Plaintiffs do not dispute these basic points, instead arguing that CrimSAFE

does not further legitimate interests in three ways. First, Plaintiffs state that they

are not barred from arguing against the legitimacy of CrimSAFE because “federal

law only requires screening for two categories of offenses.” (Pltfs’ Opp. at p. 2.)

But criminal screening is permitted to detect any activity that could affect the

“health, safety, or right to peaceful enjoyment of the premises.”         42 U.S.C. §

13661(c). CrimSAFE is entirely consistent with these Congressionally-endorsed

policies. Millea v. Metro-North R.R., 658 F.3d 154, 167 (2d Cir. 2011).

      Second, Plaintiffs argue that CrimSAFE does not serve legitimate interests

with respect to its categorization of “arrests” or “older convictions.” (Pltfs’ Opp.

at p. 17.) But federal law permits RPS to allow its customers to view seven-year

old non-conviction records and conviction records of unlimited age. 15 U.S.C. §

1681c.     Federal courts “are not at liberty to second-guess congressional

                                           7
       Case 3:18-cv-00705-VLB Document 139 Filed 12/20/19 Page 9 of 20



determinations and policy judgments,” even if Plaintiffs claim them as “arguably

unwise.” Torraco v. Port Auth., 615 F.3d 129, 145 (2d Cir. 2009) (quoting Eldred v.

Ashcroft, 537 U.S. 186, 208 (2003)).

      To be clear, however, there is abundant research supporting the benefits of

allowing housing providers to choose to view non-conviction offenses for seven

years and conviction offenses without time limitation. Plaintiffs’ expert testified

that, even based on a limited review of the few/dated studies in her report, there is

a significant difference in the rate of re-arrest during a seven-year period (or more)

after the time of a prior arrest. See Dkt. No. 128-2 (Def’s AMF) at ¶ 14. Furthermore,

the U.S. Department of Justice recently released in 2018 a nationwide, nine-year

study on 400,000 individuals who were previously convicted.              Among other

recidivism findings, the 2018 study concluded that 83% of all released convicts

were rearrested and that “25% of released prisoners were still actively involved in

criminal activity and were arrested during year 9.” See Dkt. No. 112-3 at ¶ 59.

      Plaintiffs’ focus on statistics also is itself too narrow. Statistics alone fail to

illuminate the dramatic consequences of even one crime and its effect on the well-

being of residents of a community. Moreover, Plaintiffs ignore the “business”

prong of the test. For example, Plaintiffs fail to acknowledge that “ignoring criminal

history . . . exposes [housing providers] to potential liability for criminal and

fraudulent acts” on their premises. EEOC v. Freeman, No. 09cv2573, 2013 U.S. Dist.

LEXIS 112368, at *3, *53 (D. Md. Aug. 9, 2013).

      Third, Plaintiffs argue that RPS’s claimed interests are not legitimate

because CrimSAFE reports do not contain any of the “categorization information

that CrimSAFE claims as its main benefit.” (Pltfs’ Opp. at p. 20.) That argument is

                                           8
      Case 3:18-cv-00705-VLB Document 139 Filed 12/20/19 Page 10 of 20



a non-sequitur with respect to the benefits identified by RPS. RPS does not have

to explicitly display the CrimSAFE category that a record falls into in order to

achieve the benefits described above. A CrimSAFE category is only triggered

when a record meets the providers’ objective criteria for identification, which is a

benefit of the product. See Dkt. No. 112-3 at ¶¶ 5, 8, 12, 13, 17. Plaintiffs’ argument

also completely misses the filtering aspect of CrimSAFE.



           which means that CrimSAFE saves landlords time and also reduces any

impact of criminal record screening.

      D.     Plaintiffs Have Not Proven any Less Discriminatory Alternatives.

      i.     Plaintiffs’ Disclosed Alternatives

      Plaintiffs offered in discovery only two “less discriminatory” alternatives: (1)

RPS should “suppl[y] the underlying criminal record to the housing provider” with

a CrimSAFE result; or (2) RPS should conduct an “individualized assessment” of

the applicant. See Dkt. No. 112-3 at ¶ 66. Plaintiffs do not seriously dispute that

the first “alternative” is already in place,3 but they nonetheless have been intent on

pursuing this claim. They now appear to contend that RPS should “supply the

underlying information, along with any helpful categorization information.” (Pltfs’

Opp. at p. 24) (emphasis added). But that is a brand-new argument, and they




3 Because discovery has conclusively disproven this contention, Plaintiffs only
briefly mention this fact to claim that “by limiting access to this information [to an
administrator], [RPS] makes it impossible or at least impracticable for housing
providers to do a case-by-case assessment.” (Pltfs’ Opp. at p. 24.) Incorrect. Many
CrimSAFE users do not at all limit the detail of the underlying record(s) to on-site
leasing staff. And, even those providers that do enact such an administrative
setting have access to the full version of the report through a simple hyperlink.
                                           9
      Case 3:18-cv-00705-VLB Document 139 Filed 12/20/19 Page 11 of 20



cannot alter their factual liability theories at this juncture. Agence France Presse

v. Morel, 293 F.R.D. 682, 686 (S.D.N.Y. 2013). As noted above, stating the category

also is not necessary to achieve the many benefits of the product. And in any

event, it is unstated how stating the category would reduce any “disparate impact.”

      Plaintiffs’ second suggestion is impractical.        RPS only electronically

receives basic identifying information on applicants. See Dkt. No. 112-3 at ¶ 1. RPS

does not receive any other information about the applicant and has no insight into

an applicant’s personal story or circumstances, such that RPS could then

undertake the type of subjective review proposed by Plaintiffs.         Id. at ¶¶ 2-3.

Plaintiffs do not even try to practically explain how their proposal – which would

radically reposition the screening industry in a way not envisioned by the April

2016 HUD Memorandum – would work. Plaintiffs have provided no evidence that

properties would allow RPS to act in the manner they suggest. Allen v. City of

Chicago, 351 F.3d 306, 313-14 (7th Cir. 2003) (“Without any evidence that the

officers’ alternative of increasing merit promotions would lead to a workforce

substantially equally qualified, we cannot accept the officers’ alternative.”).

      ii.    Plaintiffs’ Undisclosed Alternatives

      As noted above, Plaintiffs proffered the two less discriminatory alternatives

set forth above in discovery. Now, however, Plaintiffs also argue: (1) RPS should

not report “non-conviction” information; or (2) RPS should place a “reasonable,

evidence-based cap on the lookback period.” (Pltfs’ Opp. at pp. 21-22.)

      Initially, those new factual claims are precluded under Fed. R. Civ. P. 37(c),

which provides that “[i]f a party fails to provide information or identify a witness

as required by Rule 26(a) or (e), the party is not allowed to use that information or

                                         10
      Case 3:18-cv-00705-VLB Document 139 Filed 12/20/19 Page 12 of 20



witness to supply evidence on a motion . . . unless the failure was substantially

justified or is harmless.” There is no “substantial justification” for such a clear

violation of the rules. Ebewo v. Martinez, 309 F. Supp. 2d 600, 607 (S.D.N.Y. 2004).

      Further, these new assertions are belied by facts. First, Plaintiffs’ assertion

that “making decisions on arrests . . . has no business justification” is false.

(Pltfs’ Opp. at p. 25.)   Even Plaintiffs’ expert admitted that prior arrests are

statistically meaningful to assess recidivism for seven years (or longer). See Dkt.

No. 128-2 (Def’s AMF) at ¶ 14; Dkt. No. 128-6, Ex. I at pp. 228-29.

      Second, Plaintiffs assert that because “old” convictions “are not relevant to

current risk,” Pltfs’ Opp. at p. 21, RPS should impose an “evidence-based cap on

the lookback period” for convictions. Id. Ironically, Plaintiffs propose no such

“caps.” Their proposal, however, runs counter to the seminal nine-year study on

recidivism, where 25% of offenders were still committing crimes in year nine. See

Dkt. No. 112-6, Ex. E at p. 1. A seven-year period would not capture these crimes.

      Finally, as noted above, Plaintiffs’ “alternatives” fail to account for legitimate

business considerations. Plaintiffs say nothing about the practical, legal risk to

housing providers of negligent screening lawsuits in such contexts by willfully

ignoring criminal history, regardless of its nature, frequency, etc. or the fact that

housing providers would likely cease business with RPS if it were to simply impose

limitations not undertaken by its many competitors and not required by law.

II.   PLAINTIFFS’ DISABILITY-BASED FHA CLAIMS IN COUNTS II AND III FAIL.

      A.     There is no Proof of Disability Animus

      RPS has provided voluminous documentation showing that the decision not

to provide Mr. Arroyo’s file to Ms. Arroyo was due to the “proper identification”

                                          11
        Case 3:18-cv-00705-VLB Document 139 Filed 12/20/19 Page 13 of 20



requirement under the FCRA and the deficiencies in the documents she submitted.

Dkt. No. 112-3 at ¶¶ 44-46, 49-52. Plaintiffs never addressed their claim of disparate

treatment, thus conceding there was no animus. Velez v. GE Health & Disability

Ben. Ctr., No. 98cv1159, 2000 U.S. Dist. LEXIS 803, at *22 (S.D.N.Y. Jan. 31, 2000).

        B.    There Cannot be a Discriminatory Impact of One Person.

        Plaintiffs cannot identify a single other individual under a conservatorship

that was allegedly denied a consumer file from RPS. Dkt. No. 112-3 at ¶ 45. That

is fatal to their claim, as there cannot be a disparate impact of one. Reidt v. Cty. of

Trempealeau, 975 F.2d 1336, 1341 (7th Cir. 1992). Plaintiffs argue that disparate

impact is still possible because RPS’s file disclosure “policy” of denying file

disclosure requests to conservators will “predictably result” in a disparate impact.

(Pltfs’ Opp. at p. 40.) But, there is no such policy. Id. at ¶¶ 37-39. Moreover, as to

the “potential” future occurrences,



                                                                . Id. at ¶ 39.

        C.    Plaintiffs’ “Reasonable Accommodation” Claim Fails.

        Plaintiffs’ “reasonable accommodation” claim fails because there is no proof

that WinnResidential would have admitted Mr. Arroyo if RPS gave his consumer

file to Ms. Arroyo, and also because Ms. Arroyo’s request was not reasonable.

        As to the first issue, Plaintiffs claim that there is “ample evidence” to

conclude that WinnResidential would have admitted Mr. Arroyo upon access to his

file. (Pltfs’ Opp. at p. 32). But that statement has no foundation. There is absolutely

no evidence from WinnResidential to support such a claim. See Dkt. No. 112-3 at

¶ 62.    The only discovery taken of WinnResidential was a deposition of one

                                          12
       Case 3:18-cv-00705-VLB Document 139 Filed 12/20/19 Page 14 of 20



corporate executive that was noticed by RPS on other topics, where the witness

knew nothing about Mr. Arroyo’s situation. All inferences also indicate that the

disclosure would have made no difference. See id. at ¶ 29.

       Second, for the reasons set forth in Section III.B below, there was nothing

reasonable about the request to accept the legally-deficient documentation.

III.   RPS IS ENTITLED TO JUDGMENT ON THE ASSERTED FCRA CLAIMS.

       A.    Plaintiffs have Shown no Damages Based on RPS’s Conduct.

       Without proof that RPS’s refusal to provide Ms. Arroyo with a copy of Mr.

Arroyo’s file caused Mr. Arroyo damages, Mr. Arroyo’s claim under the FCRA must

fail. Mr. Arroyo has stated that his damages in this regard are predicated on the

contention that he “was [un]able to use that [file disclosure] information to

persuade [WinnResidential] to overlook [Mr. Arroyo’s] criminal history,” Dkt. No.

87 at p. 17, which is explicit speculation that cannot survive summary judgment.

       In light of that lack of proof, Plaintiffs now attempt to shift their focus, stating

that the “time” spent by Ms. Arroyo in seeking the file and her related “mental

annoyance” constitutes “her” injuries. (Pltfs’ Opp. at p. 30.) But, the FCRA claim

is plead only by Mr. Arroyo. Ms. Arroyo did not assert this claim and she cannot

claim damages now. Moreover, no damages relating to claimed time expenditures

and emotional distress are actionable under the FCRA when there is no proof that

the outcome sought by the consumer would have materialized. See, e.g., Dutta v.

State Farm, 895 F.3d 1166, 1176 (9th Cir. 2018) (“[The] Beasley Declaration makes

clear that the existence of the [undisputed negative credit information] . . . alone

disqualified Dutta from continuing in the [employment] program. That fact made



                                            13
      Case 3:18-cv-00705-VLB Document 139 Filed 12/20/19 Page 15 of 20



all of the inaccuracies or explanations Dutta wanted to present to State Farm

[regarding the disputed aspects of his consumer credit report] immaterial.”).

      B.     No “Willful” Violation of the FCRA in Counts IV and V is Possible.

      As set forth in RPS’s opening brief, a defendant’s interpretation of the FCRA

can only be a “willful” violation when the relevant FCRA text is nothing short of

“pellucid,” or else when binding “courts of appeal” or the overseeing agencies

have offered “authoritative guidance” that “might have warned it away from the

view it took.” Safeco Ins. Of Am. v. Burr, 551 U.S. 47, 69 (2007). Those are the only

proper guideposts for a willfulness determination; none of which would have

placed RPS “on notice” that it supposedly must provide a copy of a consumer’s

file to a third party based upon a facially-deficient conservatorship certificate.

      Plaintiffs point to dated and out-of-circuit mortgage cases where the lack of

a seal was not held to be dispositive. (Pltfs’ Opp. at p. 36 n.28.) That inapposite,

non-binding precedent cannot support a claim for willfulness. Safeco, 551 U.S. at

69. It also has no application in this case, where the face of the conservatorship

form states that the impressed seal is required for validity. Finally, that authority

is itself debatable. See, e.g., Friedrich v. APAC-Georgia, Inc., 595 S.E.2d 620, 622

(Ga. Ct. App. 2004) (“[T]he notary’s purported attestation of the genuineness of the

signatures was not valid, if for no other reason, because the guaranty did not

contain a notary’s seal.”).4 Further, even if a court did deem the certificate valid,

that does not mean that RPS’s employees acted with “reckless disregard” here.


4Mr. Arroyo also asserts that RPS “could have used [the incomplete certificate’s
contents] to verify her conservatorship,” see Pltfs’ Opp. at p. 36, but it is not RPS’s
statutory responsibility to unearth “proper identification.” See Ogbon v. Beneficial
Credit Servs., Inc., No. 10 Civ. 3760, 2013 WL 1430467, at *9 (S.D.N.Y. Apr. 8, 2013).
                                          14
      Case 3:18-cv-00705-VLB Document 139 Filed 12/20/19 Page 16 of 20



VI.   THE DERIVATIVE CUTPA CLAIM FAILS.

      Plaintiffs’ CUTPA claims are derivative of their failed claims above, meaning

they must also be dismissed. Additionally, while Plaintiffs contend that RPS has

violated the “public policy” of Connecticut through the way CrimSAFE operates,

including based on the proffered “less discriminatory alternatives” set forth above,

Plaintiffs fail to acknowledge that a 2019 legislative proposal to “limi[t] criminal

records lookback period that a landlord may use when evaluating the housing

application of a prospective tenant,” was defeated in the Connecticut state

legislature. CT. S.B. No. 54 (2019). Thus, RPS complies with Connecticut policy.

      Further, with respect to its file disclosure practices, the undisputed record

shows that there is no policy to deny file disclosures to court-appointed guardian

and file disclosures also have no connection to “trade or commerce.” See Dkt. No.

128-3 at ¶¶ 38-39. Instead of engaging in any analysis, Plaintiffs requote this Court’s

motion to dismiss, where the Court did not dismiss the CUTPA claim on the basis

of the allegations that RPS’s “[file] disclosure policy stems from its relationship

with WinnResidential.” (Pltfs’ Opp. at p. 46.) Discovery has proven that to be false.

The file disclosure claim is a function of statute independent from any commercial

relationship maintained by RPS, including with WinnResidential. It is also entirely

free. And, for the reasons set forth above in Section III(A), Mr. Arroyo also has no

provable damages as to his file disclosure claim, which defeats his CUTPA claim.

V.    THE CFHC’S COMPENSATORY DAMAGES CLAIMS MUST BE DISMISSED.

      A.     The CFHC’s “Frustration of Mission” Damages are not Recoverable.

      The proposed $300,000-$350,000 campaign to educate housing providers

about the FHA fails on multiple grounds. Initially, frustration of mission damages

                                          15
       Case 3:18-cv-00705-VLB Document 139 Filed 12/20/19 Page 17 of 20



are not compensable when no “educational effort was ever implemented.” Fair

Hous. Concl. v. Montgomery Newspapers, 141 F.3d 71, 77 (3d Cir. 1998). And, while

Plaintiffs vaguely claim to have “consulted with an advertising agency to cost out

a marketing campaign,” Pltfs’ Opp. at p. 50, such generalized statements of future

action are deficient. Vaughn v. Consumer Home Mortg. Co., 297 Fed. Appx. 23, 26

(2d Cir. 2008) (future injury under the FHA requires “concrete plans”).5 Indeed,

allowing such unsubstantiated claims to proceed would deprive RPS of its due

process rights to examine the validity of such damages before trial. See, e.g.,

Shalomi v. Western Techs., Inc., 2:04cv168, 2007 U.S. Dist. LEXIS 30232, at *13 (D.

Nev. Apr. 24, 2007) (“[Plaintiffs’] failure to provide a damages calculation and

supporting documentation precludes admission of this type of evidence at trial.”).

      Moreover, such damages are not recoverable absent actual proof that a

campaign is actually “necessary to counterbalance the effects of a defendant's

discriminatory practices.” See, e.g., Fair Hous. of Marin v. Combs, No. 97-1247,

2000 U.S. Dist. LEXIS 4737, at *12-13 (N.D. Cal. Mar. 29, 2000). That is utterly lacking

here. There is no proof from any customer at all. The only discovery taken of any

RPS customer by Plaintiffs was their passive participation in the deposition of one

WinnResidential employee. But, even WinnResidential’s testimony underscores

the lack of any such need. More than 250 individuals at WinnResidential already

received RPS’s bulletin about the 2016 HUD Memorandum, and WinnResidential

also already received the related training that was provided by RPS about that


5
  The one case cited by Plaintiffs in support of their contention that such future
campaigns are recoverable, S. Cal. Hous. Rights Ctr. v. Krug, 564 F. Supp. 2d 1138,
1153 (C.D. Ca. 2007), contains no analysis and simply references testimony from
trial not detailed in the opinion. It is thus not possible to compare it to this case.
                                            16
      Case 3:18-cv-00705-VLB Document 139 Filed 12/20/19 Page 18 of 20



Memorandum. See Dkt. No. 128-3 at ¶ 19. WinnResidential also has its own legal

and compliance department and testified it takes FHA compliance very seriously.

      B.     The CFHC’s “Diversion of Resources” Damages Are Insufficient.

      In its opening memorandum, RPS identified that the vast majority of the

$82,639 in claimed “diversion of resource” damages have nothing to do with RPS.

The CFHC does not substantively respond, stating only that the “CFHC has

established some of its damages,” which it claims makes summary judgment

premature. (Pltfs’ Opp. at p. 47.) In making that argument, the CFHC limits its

response to the $9,447 in claimed damages on the “CoreLogic” tab, thus effectively

conceding judgment as to the other five tabs. Yet, even as to the CoreLogic tab,

the CFHC does not address that the $9,447 in identified damages relate principally

to its litigation against WinnResidential or the fact that it already received a more-

than-offsetting recovery of          through the settlement of that action.

      C.     The CFHC’s Claimed Compensatory Damages Have Been Offset.

      The CFHC admits it sought out grants to counteract the claimed effect of

CrimSAFE, that the grant proposals identified RPS as the need for more resources,

that the CFHC claims the time spent seeking those grants as damages, and that it

was awarded $380,000. The CFHC, however, argues that this recovery was from a

“collateral source.” (Pltfs’ Opp. at p. 52.) The CHFC’s argument misunderstands

the effect of those grants. The basis of the CFHC’s compensatory damages claims

is that it has had to “divert its scant resources to confront [RPS’s] discriminatory

actions.” (Compl. ¶ 19.) But the issue is not that the grants came from a “collateral

source.” The import of the grants is that they disprove the factual predicate upon

which the CFHC’s damages are based. No CFHC resources have actually been

                                         17
       Case 3:18-cv-00705-VLB Document 139 Filed 12/20/19 Page 19 of 20



diverted to “confront” RPS’s conduct, at the alleged expense of other endeavors.

Instead, those activities have been fully funded. Therefore, the claim fails.6

VI.   MS. ARROYO DOES NOT HAVE STANDING TO SUE INDIVIDUALLY.

      Ms. Arroyo has brought four claims in her “individual” capacity. In their

opposition, Plaintiffs said nothing about Ms. Arroyo’s inability to serve as a Plaintiff

under the CUTPA, conceding the point. Instead, Plaintiffs focus their opposition

only on the claim that she qualifies as an “aggrieved person” under the FHA

because Mr. Arroyo incurred costs by not being allowed to move in with Ms. Arroyo

and because of her inability “to live with whom she pleased.” (Plts’ Opp. at p. 53.)

      To have standing under the FHA, a plaintiff must have “suffered an actual

injury,” and that injury must be within the “zone of interests” that the FHA protects.

Eastampton Ctr., LLC v. Twp. of Eastampton, 155 F. Supp. 2d 102, 114 (D.N.J. 2001).

The monetary costs identified were incurred by Mr. Arroyo,7 who also seeks those

same damages, even if Ms. Arroyo paid them voluntarily on his behalf. Thus, they

do not provide standing.       Mobile Med Support Servs. v. United States, No.

3:98cv1029, 2000 U.S. Dist. LEXIS 15564, at *7 (D. Conn. Sept. 12, 2000) (“[W]here

a party voluntarily pays the money, he is without remedy”). Moreover, courts have

rejected a “lack of companionship” and related emotional distress damages as

falling outside of the zone of interests protected by the FHA. Wartluft v. Milton

Hershey Sch. & Sch. Trust, 400 F. Supp. 3d 91, 102-03 (M.D. Pa. 2019).



6
 Valley Housing LP v. City of Derby, No. 06cv1319, 2011 U.S. Dist. LEXIS 57714 (D.
Conn. 2011), which is cited by Plaintiffs, does not alter this conclusion. In that
case, the “collateral source” was a loan that had to be repaid. Id. at *7.
7For that same reason, Ms. Arroyo does not have standing under the CUTPA, which
requires an “ascertainable loss of money.” Conn. Gen. Stat. § 42-110g.
                                       18
         Case 3:18-cv-00705-VLB Document 139 Filed 12/20/19 Page 20 of 20



                                      Respectfully submitted,


                                      /s/ Daniel W. Cohen
                                      Daniel W. Cohen (Bar No. CT 30467)
                                      TROUTMAN SANDERS LLP
                                      875 Third Avenue
                                      New York, NY 10022
                                      Telephone: (212) 704-6000
                                      Facsimile: (202) 704-6288
                                      Email: dan.cohen@troutman.com

                                      Timothy J. St. George, Pro Hac Vice
                                      TROUTMAN SANDERS LLP
                                      1001 Haxall Point
                                      Richmond, VA 23219
                                      Telephone: (804) 697-1254
                                      Facsimile: (804) 698-6013
                                      Email: timothy.st.george@troutman.com




                                       19
40803161
40803161v1
